Brailsford, Justice.
This is an appeal from an order of the circuit court, Honorable John Grimball, presiding, dismissing a writ of habeas corpus theretofore issued on the petition of Jimmie Lee Carroll, the appellant.
Carroll, an illiterate twenty-five-year-old laborer, was indicted for murder in Saluda County at the February, 1964, term of General Sessions Court. He was represented by three court appointed attorneys. Upon the call of the case, Carroll entered a plea of guilty to murder with recommendation to the mercy of the court and was sentenced to life imprisonment by Judge Rhodes.
A full hearing was held, at which Carroll was again represented by counsel, before the writ of habeas corpus was dismissed. Carroll testified that he had been induced by the advice of his attorneys to believe that he was pleading guilty to manslaughter, for which he might be sentenced to imprisonment of from one to thirty years, and that he did not intend to plead guilty to murder. The unchallenged transcript of the proceedings before Judge Rhodes completely refutes this claim, a.s the following excerpts show.
“The Court: * * * Now, Jimmy Lee, you are charged in this indictment, it being Indictment Number One, with *143the offense of murder, it being alleged in the Indictment that on the 21st day of July of 1963 that you inflicted wounds on one Willie Lee Lindsay with a Twenty-two pistol and, as a result of shooting him, that he died therefrom. Do you understand what you are being charged with in this Court.
“The Defendant: Yes, sir.
“The Court: You do?
“The Defendant: Yes, sir.
“The Court: Let the record show that the defendant is represented by Pierce White, Jr. of the Saluda Bar, Charles Coleman of the Saluda Bar, and J. Roy Berry of the Edge-field Bar. (To the named Counsel:) Are you all serving-under appointment of the Court?
“Mr. Charles Coleman: Yes, sir.
* * *
“The Court: All right, let the record show that they are so serving and that they are standing with the defendant. (To the defendant:) Now, I am advised by the Solicitor and your Attorneys that you desire to plead guilty of murder with recommendation to the mercy of the Court, which means that you will automatically be given a life sentence. Is that correct?
“The Defendant: Yes, sir.
“The Court: Do you understand that?
“The Defendant: Yes, sir.
“The Court: Have your attorneys gone over this matter with you and instructed you fully about it ?
“The Defendant: Yes, sir.
“The Court: Now, is that what you want to do?
“The Defendant: Yes, sir.
“The Court: You understand, now, you are pleading guilty of murder with recommendation to the mercy of the Court ?
“The Defendant: Yes, sir.
“The Court: And that you will receive a life sentence; you understand that?
“The Defendant: Yes, sir.
*144“The Court: And you are guilty of murder?
“The Defendant: Yes, sir.”
This ground of the petition for the writ, which is the only point argued in the brief on this appeal, was properly overruled by the circuit court.
Although not argued in this court, we have carefully considered the remaining grounds put forward in the petition for the writ, and find that they are without merit and were properly overruled.
Affirmed.
Moss, C. J., and Lewis and Bussey, JJ., concur.
William L. Rhodes, Jr., Acting J., disqualified.